Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is a response to papers filed on February 04, 2021.  No claim has been amended, cancelled, or newly added.  Accordingly, claims 1-16 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 2, 10, 11 and 13 in the reply filed on 02/04/21 is acknowledged.
Claims 3-9, 12, and 14-16 are drawn to the non-elected composition or method.  Accordingly, claims 3-9, 12, and 14-16 are hereby withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.
It should be noted that claim 2 is a dependent claim.  Thus, the claim to which claim 2 directly depends on should be examined on the merit.  Accordingly, claims 1-2, 10, 11, and 13 are under consideration on the merit.

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 10, 11, and 13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 2 recites “wherein the dispersant is an inorganic compound” in line 2. However, the antimicrobial/antiviral agent in claim 1 comprises monovalent copper compound, which is an inorganic compound.  The term "dispersant" is not defined by the claim.  Thus, it is unclear what the applicant is contemplating by “the dispersant is an inorganic compound”.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2, 10, 11, and 13 ultimately depend on claim 1, thus, are included in the rejection.  
It is suggested that claim 2 is amended by particularly pointing out what the inorganic compounds are considered dispersant by applicant.  
Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: polar component. 
The term "polar component" is not defined by the claim nor by the specification.  Based on the disclosure, polar contribution is a calculated value (see [0044] of the specification) when the coating film is in a dried or cured state ([0044] of the specification, reproduced below).  

    PNG
    media_image1.png
    126
    546
    media_image1.png
    Greyscale

Without knowing what the polar component(s) is, how can one do the calculation although the formulation is provided. 
Applicant is encouraged to amend the claims to clearly indicate what the polar component(s) is.
In the interest of compact prosecution, the scope of claim 1 is given the broadest reasonable interpretation. Thus, prior art teaches an inorganic compound, particularly a metal hydroxide, a metal oxide, and a metal peroxide, is relevant to patentability of the claimed subject matter regardless of the function.
The merit on claims 11 and 13 cannot be assessed at this time.  
Based on [0050] of the specification as filed, “The polar contribution R.gamma.p of coating film in a dried and/or cured state may be adjusted by how much the hydrophilic compound is added.  Thus, prior art teaches hydrophilic compound is relevant to patentability of the claimed subject matter regardless of the amount.

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujimori et al. (“Fujimori”, US 20110195108 A1; published August 11, 2011).
Applicant claims an antimicrobial/antiviral composition comprising: a resin;

a hydrophilic compound that is dispersed in the resin and is immiscible with the resin. 
In addition, claim 1 of the instant application uses open-ended preamble “comprising”.  Thus, it allows for the presence of unrecited components.
Fujimori is related to antiviral agent (title).  Fujimori discloses that the antiviral agent that contains as an active ingredient a particle of at least one iodide composed of iodine and an element of is Cu (i.e. copper iodide), Ag, Tl, Bi, Fe, Zn, etc. or at least one kind of monovalent copper compound (abstract and [0015], read on the limitation of antiviral agent in the instant claim 1).  Fujimori also discloses that the monovalent copper compound is a chloride, an acetate, a sulfide, an iodide, a bromide, a peroxide, an oxide ([0016-17], read on the limitation of copper compound and dispersant in the instant claims 1-2 and 10).  Fujimori indicates that the antiviral agent o may be provided in the form of a fiber structure that contains the antiviral agent or has the antiviral agent immobilized to its outer surface ([0033], implying coating or coated in the instant claim 1).  Fujimori further discloses that a polymer material to form the fiber structure include polyester, polyethylene, polypropylene, polyvinyl chloride, polyethylene terephthalate, polybutylene terephthalate, polyvinyl alcohol (PVA), poly(methylmethacrylate), rayon, etc. ([0035], read on the limitations of resin and hydrophilic compound the instant claims 1, 11, and 13).    
The difference between Fujimori and the instantly claimed antimicrobial and antiviral composition is that Fujimori does not expressly disclose the function or property of polyester, the metal oxide or PVA.  According to MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Fujimori, by disclosing all the elements, anticipates claims 1-2, 10-11, and 13.  
Regarding the specific range of contribution of polar component to surface free energy, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  
In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Claims 1-2, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kurahashi et al. (“Kurahashi”, US 20140127321 A1; published May 8, 2014).
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
The text of those claimed subject matter not included in this action can be found in the prior rejection immediately above.
Kurahashi is related to antiviral resin member (title) and the antiviral resin member  may have a structure in which the antiviral agent  and the surface potential-controlling agent  are dispersed in the resin ([0021] , read on the limitation of the instant claim 1).  Kurahashi discloses that the antiviral agent contains, as an active ingredient, particles of at least one  monovalent copper compound, which is selected from a chloride, an iodide, a bromide, a peroxide, an oxide ([0013-14] and [0023], read on the limitation of copper compound and dispersant in the instant claims 1-2 and 10).  Kurahashi also discloses that examples resin may include a polyethylene resin, a polypropylene resin, a polystyrene resin, a polyvinyl chloride resin, a polyester-based elastomer, etc. ([0022], read on the limitations of resin and hydrophilic compound the instant claims 1, 11, and 13).  Kurahashi indicates that the surface potential-controlling agent including a cationic surfactant, and heating and stretching the molded body and  film-shaped molded body can be subjected to the heating and stretching process to easily improve the antiviral properties (interpreted as curing).  
Kurahashi, by disclosing all the elements, anticipates claims 1-2, 10-11, and 13.  
Regarding the function or property of polyester, the metal oxide or PVA.  According to MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding the specific range of contribution of polar component to surface free energy, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  
In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.

CONCLUSION
No claim is allowed. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617